DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 21-26) in the reply filed on 10/3/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden (see p. 13). Specifically, the Applicant notes that the Examiner alleges Group I should be searched under A61M 15/06 but then argues that the Examiner fails to explain why the claims of Group I should not and/or could not be searched under the search class A24F 40/53 (p. 13). The Applicant further notes that the search class A61M15/06 is cross referenced with the search class A24F 40/00 (p. 14). This is not found persuasive because the Applicant makes a conclusory statement that the Examiner has not distinctly and/or specifically pointed out why Group I should be searched under A24F40/53; the Applicant has not provided any reasons why such a search is required. Second, the cross-referencing does not say that A61M15/06 should be cross referenced with A24F40/53. Lastly, even if searching A24F40/53 was required, method claims and apparatus claims would require at least a different field of search using different search queries because of the difference in structural elements between the device in Group I and the method of Group II. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2021/0106065) in view of Chu (CN 109259330 A; of record, see machine translation).
Regarding claim 1, Yamada discloses an aerosol generation device (abstract; “EVD”) comprising:
a retention unit (130; “reservoir”) retaining an aerosol source (para. 112; “non-nicotine compound”) and may contain tobacco raw material (para. 112);
a load (132; para. 115, describing a heater including the load; “heating element”) for heating the aerosol source carried through the retention unit to thereby atomize the aerosol source (para. 115; “heat pre-vapor formulation drawn from the reservoir”); and
a control unit (106) and circuit (134) (“control circuity”) configured to control the heater (para. 115) by:
measuring the resistance value of the heater (step 1724; Fig. 17; paras. 146, 184  “monitoring a resistance value of the heating element”) occurring after the control unit turn on the switch Q1 to start the power supply to the load in which a user’s inhalation has been completed (see steps 1710-1714; see also Fig. 16; paras. 142, 183; “over first time period after a first application of negative pressure to the non-nicotine EVD”);
determining whether the depletion of the aerosol source has occurred based on the cooling process until the value detected by the sensor reaches a steady state based on comparisons between the value detected by the sensor before electric power is supplied to the sensor (Para. 186; “determine an estimated steady state resistance value of the heating element based on the monitored resistance value”); and
performing the appropriate control of the atomizing unit when an aerosol source is depleted or insufficient in quantity (paras. 120, 126; “control power to the heating element based on the estimated steady state resistance value”).
Regarding the claim limitation “a non-nicotine pre-vapor formulation…being devoid of nicotine,” since Yamada discloses the retention unit may contain tobacco raw material, Yamada suggests the retention unit optionally includes nicotine. This would give two possibilities: (a) a retention unit consisting of only the aerosol source (i.e. “a non-nicotine pre-vapor formulation…being devoid of nicotine”) or (b) a retention unit comprising the aerosol source and the tobacco raw material. 

However, Yamada is silent as to using a trained neural network. 
Chu teaches an electronic cigarette (abstract) comprising a timer module (110), a temperature detecting modules (120), a data fusion module (130), and a temperature control module (140), wherein the power source is connected to a heating pipe (“heating element”) for heating the heating pipe (p. 3, ll. 4-10), and the data fusion module is configured to correct a time-temperature relationship using a pre-trained neural network model (p. 4, ll. 14-18, p. 5, ll. 4-11; “trained neural network”) and the temperature control module is configured to control the output of the power source according to the corrected time-temperature relationship (p. 4, ll. 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Chu’s pre-trained neural network Yamada’s aerosol generation device in order to achieve the predictable result of correcting a time-temperature relationship which affects the output power to the heating element (Chu; p. 4, ll. 14-18, p. 5, ll. 4-11) thereby improving the problem of poor mouth feel caused by inaccurate temperature detection, slow temperature regulation, and hysteresis of the heating element (Chu; p. 1, ll. 18-20). The Examiner notes that while Chu’s neural network corrects temperature, correcting the temperature necessarily affects the resistance of the heating element, there is a pre-known relationship between the resistance value of the load and the temperature of the load Yamada; para. 133).

Regarding claim 4, modified Yamada further discloses the control unit (106) is configured to measure the resistance value of the heater (step 1724; Fig. 17; paras. 146, 184  “monitoring a resistance value of the heating element”) by measuring the maximum of temperature reached by the aerosol source (para. 272; see also Fig. 3; “a peak resistance value”) and constantly measures different RHTR values until RHTR=initial value (step 1726; Fig. 17; “one additional resistance value of the heating element”), wherein the determining whether the depletion of the aerosol source has occurred based on the cooling process until the value detected by the sensor reaches a steady state based on comparisons between the value detected by the sensor before electric power is supplied to the sensor (Para. 186) is corrected based on the pre-trained neural network model (Chu; p. 4, ll. 14-18, p. 5, ll. 4-11).

Regarding claim 5, modified Yamada further discloses using the maximum temperature and other temperature readings and then calculating a time differential value, deviation, and variance of the values measured for the load are calculated using expressions shown in Fig. 20 (para. 193; “decay in values over the first time period) in order to determine whether the electric value related to the resistance value has reached the steady state (para. 193), which is then output in step 2122 (see Fig. 21). 

Regarding claim 6, modified Yamada discloses that the maximum temperature reached by the aerosol source is determined when the switch Q1 is off (see Fig. 3) indicating that the power from the power supply to the load is stopped (para. 136). 

Regarding claim 7, modified Yamada discloses the at least one additional resistance value includes multiple values (e.g. RHTR(1) and RHTR(2); see Fig. 17; “second resistance value” and “third resistance value”), wherein RHTR(1) is a time after the maximum temperature reached by the aerosol source (i.e. RHTR(0)) and before RHTR(2); and RHTR(2) is a time after RHTR(1) and before RHTR(t)=initial value (“before detecting a second application of negative pressure”).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Chu as applied to claim 1 above, and further in view of Adair (WO 2021/078785).
Regarding claims 2¸ modified Yamada discloses the aerosol generation device as discussed above with respect to claim 1, wherein the control unit (106) performs the appropriate control of the atomizing unit when an aerosol source is depleted or insufficient in quantity (paras. 120, 126; “detect dry puff conditions at the non-nicotine EVD based on the steady state resistance value of the heating element”).
However, modified Yamada is silent as to disabling the heating element in response to the detected dry puff condition.
Adair teaches an electronic cigarette (abstract) wherein the processor is configured to determine when a fluid transfer element is under-saturated (p. 11, ll. 15-24) corresponding to a dry fluid transfer element (p. 11, ll. 25-27; “dry puff conditions”) such that the processor disables the heater (p. 11, ll. 30) if the liquid store is empty (p. 11, ll. 32-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of disabling a heater as in Adair to the known device of Yamada when the aerosol source is depleted in order to prevent a consumer from inhaling hot air form a dry fluid transfer element thus improving the user’s experience (Adair; p. 11, ll. 25-27). 

Regarding claim 3, regarding the claim “preventing power form the being supplied to the heating element in response to a detection of a second application of negative pressure to the non-nicotine EVD,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Yamada is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, modified Yamada discloses the processor disables the heater if the liquid store is empty (Adair; p. 11, ll. 30-33). Therefore, even if a second application of pressure is detected, modified Yamada’s heater is still in a disabled state. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Chu as applied to claim 1 above, and further in view of Dignum et al. (US 2021/0052829).
Regarding claim 8, modified Yamada discloses the aerosol generation device as discussed above with respect to claim 1, wherein the load (132) is connected to the first circuit (202; see Fig. 2) via shunt resistor (212; para. 128), wherein the measured resistance value of the heater decreases over the first time period (see Fig. 16; “variable resistance value corresponding to the heating element”), and determining whether the depletion of the aerosol source has occurred based on the cooling process until the value detected by the sensor reaches a steady state based on comparisons between the value detected by the sensor before electric power is supplied to the sensor (Para. 186) is corrected based on the pre-trained neural network model (Chu; p. 4, ll. 14-18, p. 5, ll. 4-11).
However, modified Yamada is silent as to the heating element connected to a Wheatstone bridge circuit, wherein the control circuitry is further configured detect a resistance value corresponding to the Wheatstone bridge circuit over the first time period, and estimate the steady state resistance value of the heating element based on the detected resistance value corresponding to the Wheatstone bridge circuit. 
 Dignum teaches a method of controlling the generation of an aerosolized composition (abstract) wherein rather than using a single resistor of a known value for determining the resistance of the resistive heating, three resistors of known value and the resistive heating element arranged in a Wheatstone bridge configuration may be used (para. 120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the load and shunt resistor of modified Yamada to have three resistors of known value and the resistive heating element arranged in a Wheatstone bridge in order to improve the accuracy in determining and controlling the temperature of the resistive heater element (Dignum; para. 120).
Regarding the claim limitation “detect a resistance value corresponding to the Wheatstone bridge circuit over a first time period,” and “estimate the steady state resistance value…based on…the detected resistance corresponding to the Wheatstone bridge,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Yamada having the Wheatstone bridge used to determine the temperature is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Chu as applied to claim 1 above, and further in view of Hearn et al. (US 10413521).
Regarding claims 9-10, modified Yamada discloses the aerosol generation device as discussed above with respect to claim 1, wherein the retention unit (130; “reservoir”) retains an aerosol source (para. 112; “non-nicotine vapor former”).
	However, modified Yamada is silent as to the at least one non-nicotine compound is cannabis, at least one cannabis-derived constituent, or both. 
	Hearn teaches an inhalable composition for use as a medicament (abstract) comprising cannabis and propylene glycol (claim 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added cannabis as in Hearn to the aerosol source of Yamada in order to obtain the predictable result of delivering the cannabinoid in the form of an inhalable aerosol (col. 1, l. 60-col 2, l. 5) with the benefit of giving the user pain relief (col. 1, ll. 10-11). 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2021/0106065) in view of Chu (CN 109259330 A; of record, see machine translation) and Adair (WO 2021/078785).
Regarding claim 21, Yamada discloses an aerosol generation device (abstract; “EVD”) comprising:
a retention unit (130; “reservoir”) retaining an aerosol source (para. 112; “non-nicotine compound”) and may contain tobacco raw material (para. 112);
a load (132; para. 115, describing a heater including the load; “heating element”) for heating the aerosol source carried through the retention unit to thereby atomize the aerosol source (para. 115; “heat pre-vapor formulation drawn from the reservoir”); and
a control unit (106) and circuit (134) (“control circuity”) configured to control the heater (para. 115) by:
measuring the resistance value of the heater (step 1724; Fig. 17; paras. 146, 184  “monitoring a resistance value of the heating element”) occurring after the control unit turn on the switch Q1 to start the power supply to the load in which a user’s inhalation has been completed (see steps 1710-1714; see also Fig. 16; paras. 142, 183; “over first time period after a first application of negative pressure to the non-nicotine EVD”) including:
(a) the maximum of temperature reached by the aerosol source (para. 272; see also Fig. 3; RHTR(0); “a peak resistance value”); and
(b) at least one additional resistance value includes multiple values until RHTR=initial value (RHTR(1) and RHTR(2); see Fig. 17);
determining whether the depletion of the aerosol source has occurred based on the cooling process until the value detected by the sensor reaches a steady state based on comparisons between the value detected by the sensor before electric power is supplied to the sensor (Para. 186; “determine an estimated steady state resistance value of the heating element based on the monitored resistance value”); and
performing the appropriate control of the atomizing unit when an aerosol source is depleted or insufficient in quantity (paras. 120, 126; “control power to the heating element based on the estimated steady state resistance value”).
Regarding the claim limitation “a non-nicotine pre-vapor formulation…being devoid of nicotine,” since Yamada discloses the retention unit may contain tobacco raw material, Yamada suggests the retention unit optionally includes nicotine. This would give two possibilities: (a) a retention unit consisting of only the aerosol source (i.e. “a non-nicotine pre-vapor formulation…being devoid of nicotine”) or (b) a retention unit comprising the aerosol source and the tobacco raw material. 
However, Yamada is silent as to using a trained neural network top estimate the steady state resistance value of the heating element.
Chu teaches an electronic cigarette (abstract) comprising a timer module (110), a temperature detecting modules (120), a data fusion module (130), and a temperature control module (140), wherein the power source is connected to a heating pipe (“heating element”) for heating the heating pipe (p. 3, ll. 4-10), and the data fusion module is configured to correct a time-temperature relationship using a pre-trained neural network model (p. 4, ll. 14-18, p. 5, ll. 4-11; “trained neural network”) and the temperature control module is configured to control the output of the power source according to the corrected time-temperature relationship (p. 4, ll. 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Chu’s pre-trained neural network Yamada’s aerosol generation device in order to achieve the predictable result of correcting a time-temperature relationship which affects the output power to the heating element (Chu; p. 4, ll. 14-18, p. 5, ll. 4-11) thereby improving the problem of poor mouth feel caused by inaccurate temperature detection, slow temperature regulation, and hysteresis of the heating element (Chu; p. 1, ll. 18-20). The Examiner notes that while Chu’s neural network corrects temperature, correcting the temperature necessarily affects the resistance of the heating element, there is a pre-known relationship between the resistance value of the load and the temperature of the load Yamada; para. 133).
Moreover, modified Yamada is silent as to the control circuity disabling power to the heating element based on the estimated steady state resistance value. 
Adair teaches an electronic cigarette (abstract) wherein the processor is configured to determine when a fluid transfer element is under-saturated (p. 11, ll. 15-24) corresponding to a dry fluid transfer element (p. 11, ll. 25-27; “dry puff conditions”) such that the processor disables the heater (p. 11, ll. 30) if the liquid store is empty (p. 11, ll. 32-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of disabling a heater as in Adair to the known device of Yamada when the aerosol source is depleted in order to prevent a consumer from inhaling hot air form a dry fluid transfer element thus improving the user’s experience (Adair; p. 11, ll. 25-27). 

Regarding claim 22, modified Yamada discloses the processor including the neural network (Chu; p. 4, ll. 14-18, p. 5, ll. 4-11) is configured to determine when a fluid transfer element is under-saturated (Adair; p. 11, ll. 15-24) corresponding to a dry fluid transfer element (Adair; p. 11, ll. 25-27; “dry puff conditions”) such that the processor disables the heater (Adair; p. 11, ll. 30) if the liquid store is empty (p. 11, ll. 32-33). 

Regarding claim 23, modified Yamada discloses the trained neural network uses the surface time of the heater and corresponding temperature, the fitting temperature, the pressure change, and the corresponding temperature sample to calculate the relevant theoretical or empirical parameter for correcting the time-temperature relationship (Chu; p. 5, ll. 4-11; “function-fitting network”) configured to use the maximum temperature and other temperature readings and then calculating a time differential value, deviation, and variance of the values measured for the load are calculated using expressions shown in Fig. 20 (para. 193; “decay in values over the first time period) in order to determine whether the electric value related to the resistance value has reached the steady state (para. 193), which is then output in step 2122 (see Fig. 21). 

Regarding claim 24, modified Yamada discloses that the maximum temperature reached by the aerosol source is determined when the switch Q1 is off (see Fig. 3) indicating that the power from the power supply to the load is stopped (para. 136). 

Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Chu and Adair as applied to claim 21 above, and further in view of Hearn et al. (US 10413521).
Regarding claims 25-26, modified Yamada discloses the aerosol generation device as discussed above with respect to claim 21, wherein the retention unit (130; “reservoir”) retains an aerosol source (para. 112; “non-nicotine vapor former”).
	However, modified Yamada is silent as to the at least one non-nicotine compound is cannabis, at least one cannabis-derived constituent, or both. 
	Hearn teaches an inhalable composition for use as a medicament (abstract) comprising cannabis and propylene glycol (claim 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added cannabis as in Hearn to the aerosol source of Yamada in order to obtain the predictable result of delivering the cannabinoid in the form of an inhalable aerosol (col. 1, l. 60-col 2, l. 5) with the benefit of giving the user pain relief (col. 1, ll. 10-11). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17-20 of copending Application No. 16/929689 in view of Hearn et al. (US 10413521).
Regarding claim 1, the copending application discloses a nicotine electronic vaping device (EVD) comprising:
a reservoir containing a nicotine pre-vapor formulation;
a heating element configured to heat nicotine pre-vapor formulation drawn from the reservoir; and
control circuitry configured to: 
monitor a resistance value of the heating element over a first time period after a first application of negative pressure to the nicotine EVD, 
determine an estimated steady state resistance value of the heating element based on the monitored resistance value using a trained neural network; and 
control power to the heating element based on the estimated steady state resistance value (claim 1).
	However, the copending application does not disclose a non-nicotine pre-vapor formulation being devoid of nicotine. 
Hearn teaches an inhalable composition for use as a medicament (abstract) comprising cannabis and propylene glycol (claim 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the nicotine pre-vapor formulation of the copending application for the cannabis formulation as in Hearn in order to obtain the predictable result of delivering the cannabinoid in the form of an inhalable aerosol (col. 1, l. 60-col 2, l. 5) with the benefit of giving the user pain relief (col. 1, ll. 10-11). 

Regarding claim 2, the copending application discloses wherein the control circuitry is further configured to: detect dry puff conditions at the nicotine EVD based on the estimated steady state resistance value of the heating element; and disable power to the heating element in response to the detected dry puff conditions (claim 2)

Regarding claim 3, the copending application discloses wherein the control circuitry is further configured to: prevent power from being applied to the heating element in response to detection of a second application of negative pressure to the nicotine EVD (claim 3).

Regarding claim 4, the copending application discloses wherein the control circuitry is configured to: monitor the resistance value of the heating element by, determining a peak resistance value of the heating element during the first time period, and determining at least one additional resistance value of the heating element at a time after the determined peak resistance value during the first time period; and determine the estimated steady state resistance value of the heating element by, estimating the estimated steady state resistance value of the heating element using the trained neural network based on the peak resistance value and the at least one additional resistance value (claim 4).

Regarding claim 5, the copending application discloses wherein the trained neural network is a function- fitting network configured to: receive the peak resistance value and the at least one additional resistance value as input values; determine a decay in the input values over the first time period; and output the estimated steady state resistance value of the heating element based on results of the determined decay in the resistance value of the heating element over the first time period.

Regarding claim 6, the copending application discloses wherein the peak resistance value is determined at a time when the power being applied to the heating element is stopped after the first application of negative pressure to the nicotine EVD (claim 6).

Regarding claim 7, the copending application discloses wherein the at least one additional resistance value includes at least a second resistance value and a third resistance value; the second resistance value is determined at a time following the time when the peak resistance value is determined and before the third resistance value is determined; and the third resistance value is determined at a time following the time when the second resistance value is determined and before detecting a second application of negative pressure (claim 7).

Regarding claim 8, the copending application discloses wherein the heating element is connected to a Wheatstone bridge circuit; and the control circuitry is further configured to, detect a variable resistance value corresponding to the heating element over the first time period; detect a resistance value corresponding to the Wheatstone bridge circuit over the first time period; and estimate the estimated steady state resistance value of the heating element using the trained neural network based on the detected variable resistance value corresponding to the heating element and the detected resistance value corresponding to the Wheatstone bridge circuit (claim 8).

Regarding claim 21, the copending application discloses a nicotine electronic vaping device (EVD) comprising: a reservoir containing a nicotine pre-vapor formulation; a heating element configured heat nicotine pre-vapor formulation drawn from the reservoir; heater resistance monitoring circuitry configured to, determine a peak resistance value of the heating element during a first time period after a first application of negative pressure to the nicotine EVD, and determine at least one additional resistance value of the heating element during the first time period; a trained neural network configured to, estimate a steady state resistance value of the heating element during the first time period based on the determined peak resistance value and the determined at least one additional resistance value; and control circuitry configured to disable power to the heating element based on the estimated steady state resistance value (claim 17).  
However, the copending application does not disclose a non-nicotine pre-vapor formulation being devoid of nicotine. 
Hearn teaches an inhalable composition for use as a medicament (abstract) comprising cannabis and propylene glycol (claim 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the nicotine pre-vapor formulation of the copending application for the cannabis formulation as in Hearn in order to obtain the predictable result of delivering the cannabinoid in the form of an inhalable aerosol (col. 1, l. 60-col 2, l. 5) with the benefit of giving the user pain relief (col. 1, ll. 10-11). 

Regarding claim 22, the copending application discloses wherein the trained neural network is further configured to detect dry puff conditions at the nicotine EVD based on the estimated steady state resistance value of the heating element; and the control circuitry is further configured to disable the power to the heating element in response to the detected dry puff conditions (claim 18).

Regarding claim 23, the copending application discloses wherein the trained neural network is a function- fitting network configured to: receive the peak resistance value and the at least one additional resistance value as input values; determine a decay in the input values over the first time period; and output the estimated steady state resistance value of the heating element based on results of the determined decay in the resistance value of the heating element over the first time period (claim 19).

Regarding  claim 24, the copending application discloses wherein the peak resistance value is determined at a time when the power being applied to the heating element is stopped after the first application of negative pressure to the nicotine EVD (claim 20).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712